                                                               JS-6

                UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

FREDRICK TERENCE HARVEY,             CASE NO. 5:19-cv-01453-DOC (SK)
                 Plaintiff,
                                     JUDGMENT
           v.
COUNTY OF RIVERSIDE et al.,
                 Defendants.


     Pursuant to the Order Dismissing Action for Lack of Prosecution, IT
IS ADJUDGED that this action is dismissed without prejudice.


DATED: November 5, 2019
                                       DAVID O. CARTER
                                       U.S. DISTRICT JUDGE
